 
EXHIBIT 10.1
 
SUBSCRIPTION AGREEMENT


BOAZ HOLDINGS INC.


The undersigned hereby subscribes for 100 shares of common stock, $.001 par
value per share (the “Shares”) of Boaz Holdings Inc., a Delaware corporation
(the “Company”).


The undersigned agrees to pay the aggregate subscription price of $1,000,000 for
the Shares being purchased hereunder. The entire purchase price is due and
payable upon the submission of this Subscription Agreement and shall be payable
to the order of the Company.


The undersigned acknowledges that the Shares being purchased hereunder will not
be registered under the Securities Act of 1933, as amended (the "Act"), or the
securities laws of any state, that absent an exemption from registration
contained in those laws, the Shares require registration, and that the Company's
reliance upon such exemption is based upon the undersigned's representations,
warranties, and agreements contained in this Subscription Agreement.


1. The undersigned represents, warrants, and agrees as follows:


a. The undersigned agrees that this Subscription Agreement is and shall be
irrevocable.


b. The undersigned has been given the opportunity to ask questions of, and
receive answers from, the Company concerning the terms and conditions of this
offering and to obtain such additional information, to the extent the Company
possesses such information or can acquire it without unreasonable effort or
expense, necessary to verify the accuracy of same as the undersigned reasonably
desires in order to evaluate the investment. The undersigned has had the
opportunity to discuss any questions with his counsel or other advisor.
Notwithstanding the foregoing, the only information upon which the undersigned
has relied is that set forth herein. The undersigned has received no
representations or warranties from the Company, its employees, agents or
attorneys in making this investment decision other than as set forth herein. The
undersigned does not desire to receive any further information.


c. The undersigned is aware that the purchase of the Shares is a speculative
investment involving a high degree of risk, that there is no guarantee that the
undersigned will realize any gain from this investment, and that the undersigned
could lose the total amount of this investment.


d. The undersigned understands that no federal or state agency has made any
finding or determination regarding the fairness of the Shares for investment, or
any recommendation or endorsement of the Shares.
 
 
 

--------------------------------------------------------------------------------

 


e. The undersigned is purchasing the Shares for the undersigned's own account,
with the intention of holding the Shares with no present intention of dividing
or allowing others to participate in this investment or of reselling or
otherwise participating, directly or indirectly, in a distribution of the Shares
or the securities underlying the Shares, and shall not make any sale, transfer,
or pledge thereof without registration under the Act and any applicable
securities laws of any state or unless an exemption from registration is
available under those laws.


f. The undersigned represents that if an individual, he has adequate means of
providing for his or her current needs and personal and family contingencies and
has no need for liquidity in this investment in the Shares. The undersigned has
no reason to anticipate any material change in his or her personal financial
condition for the foreseeable future.


g. The undersigned is financially able to bear the economic risk of this
investment, including the ability to hold the Shares indefinitely, or to afford
a complete loss of his investment in the Shares. The undersigned is an
“Accredited Investor” as such term is defined under Regulation D under the
Securities Act of 1933.


h. The undersigned represents that the undersigned's overall commitment to
investments which are not readily marketable is not disproportionate to the
undersigned's net worth, and the undersigned's investment in the Shares will not
cause such overall commitment to become excessive. The undersigned understands
that the statutory basis on which the Shares are being sold to the undersigned
and others would not be available if the undersigned's present intention were to
hold the Shares for a fixed period or until the occurrence of a certain event.
The undersigned realizes that in the view of the Securities and Exchange
Commission (the “Commission”), a purchase now with a present intent to resell by
reason of a foreseeable specific contingency or any anticipated change in the
market value, or in the condition of the Company, or that of the industry in
which the business of the Company is engaged or in connection with a
contemplated liquidation, or settlement of any loan obtained by the undersigned
for the acquisition of the Shares, and for which such Shares may be pledged as
security or as donations to religious or charitable institutions for the purpose
of securing a deduction on an income tax return, would, in fact, represent a
purchase with an intent inconsistent with the undersigned's representations to
the Company, and the Commission would then regard such sale as a sale for which
the exemption from registration is not available. The undersigned will not
pledge, transfer or assign this Subscription Agreement.


i. The undersigned represents that the funds provided for this investment are
either separate property of the undersigned, community property over which the
undersigned has the right of control, or are otherwise funds as to which the
undersigned has the sole right of management. The undersigned is purchasing the
Shares with the funds of the undersigned and not with the funds of any other
person, firm, or entity and is acquiring the Shares for the undersigned's
account. No person other than the undersigned has any beneficial interest in the
Shares being purchased hereunder.
 
 
 

--------------------------------------------------------------------------------

 


j. The address shown under the undersigned's signature at the end of this
Subscription Agreement is the undersigned's principal residence if he or she is
an individual, or its principal business address if it is a corporation or other
entity.


l. The undersigned has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of an investment in
the Shares.
m. The undersigned acknowledges that the certificates for the Shares which the
undersigned will receive will contain a legend substantially as follows:


“THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “1933 ACT”), AND MAY NOT BE SOLD, TRANSFERRED,
ASSIGNED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER THE 1933
ACT, OR UNLESS THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL OR OTHER EVIDENCE
SATISFACTORY TO THE COMPANY AND ITS COUNSEL, THAT SUCH SALE, TRANSFER,
ASSIGNMENT OR HYPOTHECATION IS EXEMPT FROM THE REGISTRATION AND PROSPECTUS
DELIVERY REQUIREMENTS OF THE 1933 ACT.”


The undersigned further acknowledges that a stop transfer order will be placed
upon the certificates for the securities in accordance with the Act. The
undersigned further acknowledges that the Company is under no obligation to aid
the undersigned in obtaining any exemption from registration requirements. The
Shares and Warrants shall have piggy back registration rights should the company
file a registration statement within two years from the date hereof.


n. The undersigned represents that the investor is an “accredited investor” as
that term is defined under the Act.


3. The Company has been duly and validly incorporated and is validly existing
and in good standing as a corporation under the laws of the State of Delaware.
The Company represents that it has all requisite power and authority, and all
necessary authorizations, approvals and orders required as of the date hereof to
own its properties and conduct its business and to enter into this Subscription
Agreement and to be bound by the provisions and conditions hereof.


4. Except as otherwise specifically provided for hereunder, no party shall be
deemed to have waived any of his or its rights hereunder or under any other
agreement, instrument or papers signed by any of them with respect to the
subject matter hereof unless such waiver is in writing and signed by the party
waiving said right. Except as otherwise specifically provided for hereunder, no
delay or omission by any party in exercising any right with respect to the
subject matter hereof shall operate as a waiver of such right or of any such
other right. A waiver on any one occasion with respect to the subject matter
hereof shall not be construed as a bar to, or waiver of, any right or remedy on
any future occasion. All rights and remedies with respect to the subject matter
hereof, whether evidenced hereby or by any other agreement, instrument, or
paper, will be cumulative, and may be exercised separately or concurrently.
 
 
 

--------------------------------------------------------------------------------

 


6. The parties have not made any representations or warranties with respect to
the subject matter hereof not set forth herein, and this Subscription Agreement,
together with any instruments or documents executed simultaneously herewith in
connection with this offering, constitutes the entire agreement between them
with respect to the subject matter hereof. All understandings and agreements
heretofore had between the parties with respect to the subject matter hereof are
merged in this Subscription Agreement and any such instruments and documents,
which alone fully and completely expresses their agreement.


7. This Subscription Agreement may not be changed, modified, extended,
terminated or discharged orally, but only by an agreement in writing, which is
signed by all of the parties to this Subscription Agreement.


8. The parties agree to execute any and all such other further instruments and
documents, and to take any and all such further actions reasonably required to
effectuate this Subscription Agreement and the intent and purposes hereof.


9. This Subscription Agreement shall be governed by and construed in accordance
with the laws of the State of New York and the undersigned hereby consents to
the jurisdiction of the courts of the State of New York and the United States
District Courts situated therein.


EXECUTION BY SUBSCRIBER


B&D Food Corp.


/s/ Daniel Ollech
By: Daniel Ollech
Title: CEO



575 Madison Avenue
Suite 1006
New York, NY 10022
 
 
 

--------------------------------------------------------------------------------

 